ITEMID: 001-66564
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF MARSZAL  v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 with regard to the civil proceedings;Violation of Art. 6-1 with regard to the criminal proceedings;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1954 and lives in Bytom, Poland.
5. The applicant worked as the head of the sales department in a coal mine “Rozbark” in Bytom. On 24 August 1994 she was dismissed from her job.
6. On 2 September 1994 she lodged a claim for compensation and reinstatement with the Bytom District Court of Labour (Sąd Rejonowy Wydział Pracy). Before 26 January 1995 the trial court held four hearings and heard evidence from one witness.
7. On 2 March 1995 the parties reached a friendly settlement and the District Court discontinued the proceedings. On 16 March 1995 the applicant’s lawyer asked the court to resume the proceedings, as the defendant company had failed to comply with the terms of the settlement. On 27 June 1995 the Katowice Regional Court (Sąd Wojewódzki) quashed the decision of 2 March and resumed the proceedings.
8. On 21 September 1995 the District Court held a hearing. On 23 October 1995 it stayed the proceedings until the conclusion of criminal proceedings against the applicant (referred to below). The applicant’s further appeal against that decision was dismissed by the Katowice Regional Court of Labour on 28 December 1995.
9. On 28 January 1999 the applicant asked the court to resume the proceedings. On 25 March 1999 the court held a hearing. On 29 October 1999 it dismissed her application. On 29 December 1999, on the applicant’s appeal, the Katowice Regional Court resumed the proceedings.
10. Between 9 March and 5 December 2000 the court held five hearings and heard evidence from five witnesses. On 5 December 2000 the Bytom District Court gave judgment. The court granted the applicant compensation and dismissed her claim for reinstatement. Both parties appealed.
11. On 8 May and 5 June 2001 the Regional Court held hearings. On 15 October 2001 the applicant sent a letter to the President of the Katowice Regional Court asking for a hearing date to be set.
12. On 21 November 2001 the Regional Court dismissed the defendant’s appeal. 20 December 2001 the Regional Court gave judgment and dismissed the applicant’s appeal. The judgment is final.
13. On 30 December 1995 the Bytom District Prosecutor (Prokurator Rejonowy) submitted to the Bytom District Court (Sąd Rejonowy) a bill of indictment against the applicant and three other employees of the “Rozbark” coal mine. The applicant was charged with carrying out fraudulent financial operations. On 14 March 1996 the Bytom District Court returned the case-file to the District Prosecutor instructing him to complete the investigation. The District Prosecutor appealed. On 3 April 1996 the Katowice Regional Court (Sąd Wojewódzki) ordered the District Court to proceed with the case.
14. During the proceedings the District Court held fifteen hearings and heard evidence from several witnesses.
15. On 23 September 1998 the Bytom District Court delivered a judgment and acquitted the applicant. The District Prosecutor appealed.
16. On 8 February 1999 the Katowice Regional Court quashed the first-instance judgment and remitted the case to the prosecution authorities for a further investigation.
17. On 10 July 1999 the District Prosecutor ordered an expert opinion to be obtained. The expert submitted his opinion on 22 October 1999. On 2 August 1999 the Bytom District Prosecutor decided to stay the investigation until an expert on management prepared an opinion.
18. On 15 December 1999 the applicant sent a letter to the Regional Prosecutor complaining about the slow progress of the proceedings. On 20 March 2000 she sent another letter to the Minister of Justice (Minister Sprawiedliwości) asking about the progress of the investigation proceedings. In a letter of 14 March 2000 the Bytom District Prosecutor informed the applicant that there were difficulties in finding an expert competent to prepare an opinion.
19. On 30 April 2001 the expert on management submitted his opinion to the Prosecutor. The investigation was resumed on 2 July 2001.
20. On 28 December 2001 the District Prosecutor submitted to the Bytom District Court a bill of indictment against the applicant and three other persons.
21. On 28 August 2003 the Bytom District Court discontinued the criminal proceedings against the applicant.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
